Citation Nr: 0218667	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  99-24 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 
percent for a right foot disability.  

2.  Entitlement to an initial rating in excess of 10 
percent for a left foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 
1995 to January 1999.  

This appeal is before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision from the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection and 
initial 10 percent ratings for right foot and left foot 
disabilities.  The veteran now resides in the jurisdiction 
of the Phoenix, Arizona VARO.   

In June 2001, the Board remanded the case to obtain the 
veteran's employment records since 1998, additional 
medical records, and VA examinations.  This matter is now 
before the Board for appellate review.  


FINDINGS OF FACT

1.  In June 2001, the Board remanded the case finding that 
entitlement to increased initial ratings for right foot 
and left foot disabilities could not be established 
without a current VA feet examination and medical opinion.  

2.  Good cause has not been shown for the veteran's 
failure to report for the scheduled March 2002 and April 
2002 VA feet examinations or for his failure to make a 
timely request for a rescheduled VA examination.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a right foot disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5278, 5282 (2002).  

2.  The criteria for an initial rating in excess of 10 
percent for a left foot disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5278, 5282 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because, in 
compliance with The Veterans Claims Assistance Act of 
2000,  the VA has fulfilled its duty to assist and inform 
the veteran in the development of the claims.  The 
Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  The VA shall notify the claimant and the 
claimant's representative, if any, of the evidence that is 
necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West. Supp. 2002).  

The VA fulfilled its duty to assist the veteran in 
compliance with The Veterans Claims Assistance Act of 
2000.  The veteran received a December 1998 VA general 
medical examination, and the RO obtained the available 
service medical records and medical records from the 
identified health care providers.  The veteran and his 
representative filed lay statements with the RO, and the 
veteran consented to his representative's December 2000 
cancellation of a February 2001 central office hearing.  

The VA also fulfilled its duty to inform the veteran in 
compliance with The Veterans Claims Assistance Act of 
2000.  The January 1999 rating decision, the December 1999 
statement of the case, the June 2001 Board remand, and the 
RO's January 1999, December 1999, May 2000, September 
2001, March 2002, May 2002, and November 2002 letters 
informed the veteran of the applicable laws and 
regulations, the evidence needed to substantiate the 
claims, and which party was responsible for obtaining the 
evidence.  In these documents, VA informed the veteran 
that it would obtain the available records in the custody 
of federal departments and agencies and request medical 
records from the identified private health care providers.  
The veteran was informed that it was his responsibility to 
identify health care providers with specificity and that 
it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claims.  

In a January 2001 statement, the veteran's representative 
requested a new VA feet examination for the veteran.  In 
June 2001, the Board remanded the case finding that 
entitlement to increased initial ratings could not be 
established without a current VA feet examination and 
medical opinion.  The RO scheduled and provided written 
notice to the veteran of a scheduled March 2002 VA feet 
examination.  After the veteran failed to appear in March 
2002, the RO provided written notice of an April 2002 VA 
feet examination.  According to an April 2002 medical 
note, the veteran phoned and canceled the scheduled April 
2002 VA examination, claiming that he had a new job and 
that he would request a new VA examination later.  The 
June 2001 Board remand and the RO's May 2002 letter 
informed the veteran and his representative that failure 
to report for VA examination could result in denial of his 
claims.  The May 2002 letter also reminded the veteran and 
his representative that he had missed the scheduled April 
2002 VA examination and that he had thirty days to request 
a rescheduled VA examination.  Because the veteran and his 
representative provided no good cause for his failures to 
appear at the scheduled March 2002 and April 2002 VA feet 
examinations, and neither made a timely request for a 
rescheduled VA examination, the claims of entitlement to 
increased initial ratings must be denied.  When 
entitlement to a benefit requested in a claim for increase 
cannot be established without a current VA examination, or 
reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, the 
claim shall be denied.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of 
the claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the 
claims, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed 
its unavailability.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  


Entitlement to increased initial ratings for right foot 
and left foot disabilities

For the veteran to prevail in a claim for increased 
rating, the evidence must show that the service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  The rating for a physical 
disability must be considered from the point of view of 
the veteran working or seeking work and the ability of the 
veteran's body as a whole, or of a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment and self-support.  It is the 
responsibility of the rating specialist to interpret 
examination reports in light of the whole recorded history 
and to reconcile various reports into a consistent picture 
so that the current rating accurately reflects the present 
disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  The VA has 
a duty to acknowledge and consider all regulations, which 
are potentially applicable, based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  

As mandated by the June 2001 Board remand, the March 2002 
and April 2002 VA feet examinations were scheduled because 
they were necessary to obtain a medical opinion as to the 
levels of disability from the veteran's right foot and 
left foot disabilities.  The veteran's absence from the 
scheduled March 2002 and April 2002 VA examinations was 
without good cause because he had not withdrawn his claim 
in writing and he provided no explanation whatsoever for 
his failures to report in March 2002 or to make a timely 
request for a rescheduled VA examination after he missed 
the April 2002 VA examination.  The July 2001 Board remand 
and the RO's May 2002 letter informed the veteran that 
failure to report for VA examination could have adverse 
consequences.  Accordingly, the claims of entitlement to 
increased initial ratings for right foot and left foot 
disabilities must be denied.  38 C.F.R. § 3.655.  

ORDER

Entitlement to an initial rating in excess of 10 percent 
for a right foot disability is denied.  

Entitlement to an initial rating in excess of 10 percent 
for a left foot disability is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

